     Case 8:20-cv-00702-JVS-ADS Document 18 Filed 06/08/20 Page 1 of 4 Page ID #:245


 1 Stephanie R. Wood (SBN: 242572)
         swood@bcpc-law.com
 2    Jeffrey R. Bragalone (pro hac vice to be filed)
         jbragalone@bcpc-law.com
 3    Jonathan H. Rastegar (pro hac vice to be filed)
         jrastegar@bcpc-law.com
 4    Jerry D. Tice II (pro hac vice to be filed)
         jtice@bcpc-law.com
 5    BRAGALONE CONROY PC
      2200 Ross Ave., Suite 4500W
 6    Dallas, Texas 75201
      Tel: (214) 785-6670
 7    Fax: (214) 785-6680
 8 Attorneys for Defendant
      Cellular Communications Equipment LLC
 9
                          UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
                                   SOUTHERN DIVISION
12
       TCT MOBILE (US) INC. AND               Case No. 8:20-cv-00702-JVS-ADS
13     HUIZHOU TCL MOBILE
       COMMUNICATION CO. LTD.                   DEFENDANT CELLULAR
14
                          Plaintiffs,          COMMUNICATIONS
15                                             EQUIPMENT LLC’S
             vs.                               DISCLOSURE STATEMENT
16
       CELLULAR COMMUNICATIONS                 AND CERTIFICATE OF
17     EQUIPMENT LLC,                          INTERESTED PARTIES
18                        Defendant.
19

20

21

22

23

24

25

26

27

28




       DEFENDANT CCE’S DISCLOSURE STATEMENT (L.R. 7.1)         8:20-cv-00702-JVS-ADS
     Case 8:20-cv-00702-JVS-ADS Document 18 Filed 06/08/20 Page 2 of 4 Page ID #:246



 1
            The undersigned, counsel of record for Defendant Cellular Communications

 2 Equipment LLC, certifies that the following listed parties may have a pecuniary

 3
      interest in the outcome of this case. These representations are made to enable the
 4

 5 Court to evaluate possible disqualification or recusal.

 6           Defendant Cellular Communications Equipment LLC (“CCE”) is a Texas
 7
               Limited Liability Company. More than 10% of CCE is owned by Acacia
 8

 9             Research Group LLC. Acacia Research Group LLC is a wholly-owned

10             subsidiary of Acacia Research Corporation, a publicly-owned company.
11
             Plaintiff TCT Mobile (US) Inc. is a wholly-owned subsidiary of TCT
12

13             Mobile (US) Holdings, Inc.
14
             Plaintiffs Huizhou TCL Mobile Communication Co. Ltd. is owned by TCL
15
               Communication (BVI) Limited, TCL Mobile Communication Holdings
16

17             Limited, and Alpha Alliance Enterprises Limited.
18

19

20

21

22

23

24

25

26

27

28


                                       1
       DEFENDANT CCE’S DISCLOSURE STATEMENT (L.R. 7.1)            8:20-cv-00702-JVS-ADS
     Case 8:20-cv-00702-JVS-ADS Document 18 Filed 06/08/20 Page 3 of 4 Page ID #:247



 1 Dated June 8, 2020              Respectfully submitted
 2
                                   By: /s/ Stephanie R. Wood
 3                                 Stephanie R. Wood (SBN: 242572)
 4
                                          swood@bcpc-law.com
                                   Jeffrey R. Bragalone (pro hac vice to be filed)
 5                                        jbragalone@bcpc-law.com
 6                                 Jonathan H. Rastegar (pro hac vice to be filed)
                                          jrastegar@bcpc-law.com
 7                                 Jerry D. Tice II (pro hac vice to be filed)
 8                                        jtice@bcpc-law.com
                                   BRAGALONE CONROY PC
 9                                 2200 Ross Ave., Suite 4500W
10                                 Dallas, Texas 75201
                                   Tel: (214) 785-6670
11                                 Fax: (214) 785-6680
12
                                   Attorneys for Defendant
13                                 Cellular Communications Equipment LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                       2
       DEFENDANT CCE’S DISCLOSURE STATEMENT (L.R. 7.1)         8:20-cv-00702-JVS-ADS
     Case 8:20-cv-00702-JVS-ADS Document 18 Filed 06/08/20 Page 4 of 4 Page ID #:248



 1                            CERTIFICATE OF SERVICE
 2          I hereby certify that on June 8, 2020, I electronically filed the foregoing
 3 document using the Court’s ECF system which will electronically serve the same

 4 upon all counsel of record.

 5

 6
                                    By: /s/ Stephanie R. Wood

 7                                         Stephanie R. Wood (SBN: 242572
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                       3
       DEFENDANT CCE’S DISCLOSURE STATEMENT (L.R. 7.1)          8:20-cv-00702-JVS-ADS
